Citation Nr: 0824638	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-24 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of establishing eligibility 
for VA benefits. 

(The issue of entitlement to a waiver of recovery of an 
overpayment of dependency and indemnity compensation benefits 
in the calculated amount of $26,779.00 will be addressed in a 
separate decision.)


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran had recognized service from December 1941 to 
April 1942, June 1942 to January 1943, and November 1945 to 
February 1946.  The veteran died in September 1999.  The 
appellant claims to be the surviving spouse of the veteran. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination, dated in July 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 


FINDINGS OF FACT

1.  The appellant was married to J.B. in April 1986 in the 
Republic of Philippines; although they separated, the 
marriage was not formally dissolved.

2.  The veteran and the appellant were married in April 1997 
in the Republic of the Philippines.

3.  The veteran died in September 1999.

4.  The appellant's marriage to the veteran in April 1997, 
which did not result in their having any children, is not a 
valid marriage for the purpose of establishing the 
appellant's eligibility to VA benefits. 

5.  The probative and persuasive evidence shows that the 
appellant had knowledge of the legal impediment at the time 
she entered into the marriage with the veteran. 


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for the purpose of establishing eligibility 
for VA benefits.  38 U.S.C.A. §§ 101(3), 1304, 1541 (West 
2002); 38 C.F.R. §§ 3.1, 3.50, 3.52 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b)(1).  And the veteran must have been married to the 
appellant for over one year or for any period of time if a 
child was born of the marriage.  38 C.F.R. § 3.54.

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death or (2) for any period of time, if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

A marriage can be established by several types of evidence, 
including a copy or abstract of the public record of 
marriage, or a copy of the church record of marriage 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record.  38 C.F.R. § 3.205(a)(1).

The legal existence of a marriage for VA purposes is governed 
by "the law of the place where the parties resided at the 
time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued."  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j); Badua v. Brown, 5 
Vet. App. 472, 474 (1993).  In this case, Philippine law 
governs determinations as to whether a marriage between the 
veteran and the appellant was valid.  See Brillo v. Brown, 
7 Vet. App. 102, 105 (1994).

Under Article 3 of the New Family Code of the Philippines, 
the formal requisites of marriage are: (1) Authority of the 
solemnizing officer; (2) a valid marriage license except in 
cases provided for in Chapter 2 of this Title; and (3) a 
marriage ceremony which takes place with the appearance of 
the contracting parties before the solemnizing officer and 
their personal declaration that they take each other as 
husband and wife in the presence of not less than two 
witnesses of legal age.

Article 4 of the New Family Code of the Philippines provides 
that the absence of any of the essential or formal requisites 
shall render the marriage void ab initio, except as stated in 
Article 35 (2).

Article 83 of the Civil Code of the Philippines provides that 
any marriage contracted by a person during the lifetime of 
the first spouse of such person with any other person shall 
be illegal and void from its performance unless "the first 
marriage was annulled or dissolved; or the first spouse had 
been absent for seven consecutive years at the time of the 
second marriage without the spouse present having news of the 
absentee being alive, or if the absentee, though he has been 
absent for less than seven years, is generally considered as 
dead and believed to be so by the spouse present at the time 
of contracting such subsequent marriage, or if the absentee 
is presumed dead.  The marriage so contracted shall be valid 
in any of the three cases until declared null and void by a 
competent court."  Badua v. Brown, supra; Dedicatoria v. 
Brown, 8 Vet. App. 441, 444 (1995). 

Where an attempted marriage is invalid by reason of legal 
impediment (such as one party remaining married to another 
person), VA regulations allow for certain attempted marriages 
to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 
103(a); 38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. § 
3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, 
the claimant's signed statement that she had no knowledge of 
an impediment to a marriage to the veteran will be accepted 
as proof of the fact, in the absence of information to the 
contrary.  38 C.F.R. § 3.205(c).

The U.S. Court of Appeals for Veterans Claims (Court) has 
interpreted these regulations to mean that the determination 
of the appellant's knowledge of the legal impediment must be 
viewed in terms of what the appellant's state of mind was at 
the time the invalid marriage was contracted.  Dedicatoria v. 
Brown, 8 Vet. App. 441, 444 (1995).



Analysis

The appellant alleges she is entitled to VA benefits as the 
surviving spouse of the veteran.  The record shows that the 
appellant was married to J.B. in April 1986.  A certified 
copy of the marriage certificate from the Local Civil 
Registrar's Office is of record.  There is no record of 
dissolution of the marriage to J.B. or evidence of the death 
of J.B.  The record shows that the veteran and the appellant 
were married in April 1997.  They did not have children from 
their marriage.  

The veteran died in September 1999.  Service connection for 
the cause of the veteran's death was granted in a May 2003 
Board decision.  A June 2003 rating decision implemented this 
decision.  In June 2003, the appellant was awarded dependency 
and indemnity compensation from October 1, 1999.  

In October 2003, the RO was informed that the appellant was 
the legal spouse of J.B., that J.B. was still alive, and that 
the appellant and J.B. were separated but they did not 
divorce or have their marriage annulled.  

In February 2004, the RO contacted the appellant and 
requested a copy of a public record establishing that her 
marriage to J.B. had ended.  

In a March 2004 statement, the appellant asserted that her 
marriage to J.B. did not materialize into a fully consummated 
marriage because the birth certificate of J.B. was never 
submitted to the solemnizing officer.  She asserted that they 
separated after that date and considered themselves as not 
married at all.  The appellant stated that there was no entry 
of the date when the contract was supposed to be registered 
and this led her to believe that the marriage was not 
consummated.  In an August 2004 statement, the appellant 
stated that after her marriage to J.B. in April 1986, after 
barely a month, J.B. left her and did not have any 
communication with her. The appellant stated that after ten 
years, she believed that J.B. was dead.  She stated that when 
she married the veteran, she believed that J.B. was dead and 
her marriage to J.B. was terminated.  In November 2004, the 
appellant filed a statement of disappearance with the RO.  In 
the statement, the appellant indicated that J.B. was the 
person who disappeared and he disappeared in May 1986 with 
all of his personal belongings.  

The RO conducted a field examination in April 2004 to gather 
sufficient evidence to determine whether the appellant may be 
recognized as the veteran's surviving spouse.  The field 
examiner deposed the appellant and conducted searches for the 
evidence of an annulment of the marriage between the 
appellant and J.B. or evidence of a divorce.  The field 
examiner conducted a records search at the Civil Registrars 
Office in Tubigon.  The search found the marriage contract 
and marriage license for the appellant and J.B.  The marriage 
contract was properly registered.  The field examiner 
interviewed an employee at the Civil Registrar's Office.  The 
employee, L.V.N., testified that the marriage between the 
appellant and J.B. still existed because there was no 
official report of death of either party and the office did 
not receive a court order nullifying the marriage.

The field examiner deposed the appellant.  The appellant 
reiterated that her marriage to J.B. was not valid because 
J.B. did not submit his birth certificate the judge.  The 
appellant also stated that a judge performed the ceremony.  
The appellant indicated that she lived with the appellant for 
a few months.  She indicated that she did not file for a 
legal separation or annulment.  She stated that when she 
married the veteran, she believed that her marriage to J.B. 
was fictitious.  She also asserted that her attorney told her 
that her marriage was not registered.  The appellant 
indicated that J.B. was alive and worked as a mechanic in 
Bohol.      

The record shows that the appellant remained married to 
spouse J.B. at the time of her marriage to the veteran.  The 
only evidence showing the appellant was not previously 
married to J.B. are her statements.  In balancing her 
statement against the evidence of a marriage certificate, 
naming the appellant and J.B., dated in April 1986, filed at 
the Civil Registrar's Office, the Board finds that the 
marriage certificate is persuasive evidence of the 
appellant's previous marriage to J.B.  Without evidence that 
the appellant's marriage to J.B. was dissolved, the 
appellant's marriage to the veteran was invalid under 
Philippine Law.  Article 83 of the Civil Code of the 
Philippines.  

There is no evidence that the appellant's first spouse, J.B., 
had been absent for seven consecutive years at the time of 
the appellant's second marriage without the appellant having 
news of the absentee spouse being alive or that the appellant 
considered the absentee spouse (J.B.) dead.  The record shows 
that in November 2004, seven years after the marriage to the 
veteran and five years after the veteran's death, the 
appellant filed a statement of disappearance with the RO.  In 
the statement of disappearance, the appellant alleged that 
J.B. had disappeared since May 1986.  See also the 
appellant's August 2004 statement.  The Board notes that the 
appellant's statements made in these statements are 
contradicted by her own statements made to the field examiner 
in May 2004.  At the deposition in May 2004, the appellant 
reported the current whereabouts of J.B.; she indicated that 
he lived in Bohol and worked as a mechanic.  There is no 
probative evidence of record which establishes that at the 
time of the appellant's marriage to the veteran in 1997, J.B. 
had been absent for seven consecutive years.  See Article 83 
of the Philippine Code.  The evidence of record shows that 
J.B. continued to live in the Providence of Bohol where the 
appellant lived.  
   
Where an attempted marriage is invalid by reason of legal 
impediment (such as one party remaining married to another 
person), VA regulations allow for certain attempted marriages 
to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 
103(a); 38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. § 
3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, 
the claimant's signed statement that she had no knowledge of 
an impediment to a marriage to the veteran will be accepted 
as proof of the fact, in the absence of information to the 
contrary.  38 C.F.R. § 3.205(c).

The second requirement of 38 C.F.R. § 3.52 has not been met, 
because the appellant had knowledge of the legal impediment 
at the time of her marriage to the veteran.  The evidence of 
record shows that the appellant conceded that she did not 
file for legal separation or annulment after the marriage to 
J.B.  The appellant stated that she believed that her 
marriage to J.B. was fictitious because J.B. did not submit a 
copy of his birth certificate to the judge before the 
ceremony.  However, she further stated that the judge did 
perform the ceremony and she and J.B. were married.  See the 
deposition transcript dated in May 2004.  There is evidence 
of record that she and J.B. had taken out a marriage license.  
See the June 2004 field examination report.  The evidence 
shows that the appellant's and J.B.'s marriage was valid 
under Philippine law.  It is clear that the appellant had 
knowledge of her marriage to J.B. at the time of her second 
marriage to the veteran, since she was a participant to the 
first marriage to J.B.  Thus, the requirements of 38 C.F.R. § 
3.52(d), which must be satisfied in the conjunctive, have not 
been met.  

Having found that the appellant was previously married to 
J.B. and this marriage has not been legally dissolved, the 
marriage between the veteran and the appellant was not valid.  
Therefore, recognition of the appellant as the surviving 
spouse of the veteran for VA purposes is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided a letter 
to the appellant in February 2004, before the initial 
original adjudication of the claim.  The RO also provided a 
letter to the appellant in September 2004 and the claim was 
readjudicated in the June 2006 statement of the case.  The 
letters notified the appellant of what information and 
evidence must be submitted to establish recognition as the 
veteran's surviving spouse, as well as what information and 
evidence must be provided by the appellant and what 
information and evidence would be obtained by VA.  She was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of her claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The appellant was not 
provided with notice in accordance with Dingess.  However, 
the issue on appeal, whether the appellant should be 
recognized as the veteran's surviving spouse, does not 
involve a disability rating.  Also, since the claim is 
denied, any question regarding an effective date is now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim and the duty to assist 
requirements have been satisfied.  The RO conducted a field 
examination in order to gather evidence as to whether the 
appellant should be recognized as the veteran's surviving 
spouse.  The RO conducted searches for records establishing 
that the appellant's marriage to J.B. was legally dissolved, 
but no such legal documents were located.  There is no 
identified relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

The appeal to recognize the appellant as the veteran's 
surviving spouse for the purpose of establishing eligibility 
for VA benefits is denied. 


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


